             Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    SEADRILL PARTNERS LLC, et al., 1                                 ) Case No. 20-35740 (DRJ)
                                                                     )
                              Reorganized Debtors.                   ) (Jointly Administered)
                                                                     )

                REORGANIZED DEBTORS’ EMERGENCY MOTION FOR ENTRY
             OF A FINAL DECREE CLOSING CERTAIN OF THE CHAPTER 11 CASES

             Emergency relief has been requested.

             If you object to the relief requested or you believe that emergency consideration is not
             warranted, you must either appear at the hearing or file a written response prior to
             the hearing. Otherwise, the Court may treat the pleading as unopposed and grant
             the relief requested.

             Relief is requested not later than June 4, 2021.

             The above-captioned reorganized debtors and debtors in possession (collectively,

the “Debtors,” and after the effective date of their chapter 11 plan, the “Reorganized Debtors”)

respectfully state as follows in support of this motion (this “Motion”): 2

                                                 Relief Requested

             1.     The Reorganized Debtors seek entry of a final decree, substantially in the form

attached hereto (the “Final Decree”), closing the chapter 11 cases of certain Reorganized Debtors




1
      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location
      of Reorganized Debtor Seadrill Partners LLC’s principal place of business and the Reorganized Debtors’ service
      address in these chapter 11 cases is Seadrill Partners LLC, 2nd Floor, Building 11, Chiswick Business Park,
      566 Chiswick High Road, London W4 5YS, United Kingdom.

2
      A detailed description surrounding the facts and circumstances of these chapter 11 cases is set forth in the
      Declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Seadrill Partners LLC, in Support Chapter 11
      Petitions and First Day Motions [Docket No. 48] (the “First Day Declaration”), and incorporated by reference
      herein.
        Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 2 of 12




whose estates have been fully administered, except for the case of Seadrill Partners LLC,

No. 20-35740 (DRJ) (the “Lead Case”).

        2.       On May 14, 2021, the United States Bankruptcy Court for the Southern District of

Texas (the “Court”) entered the Order (I) Approving the Disclosure Statement, (II) Confirming the

Fourth Amended Joint Chapter 11 Plan of Reorganization of Seadrill Partners LLC and Its Debtor

Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, and (III) Granting Related Relief

[Docket No. 570] (the “Confirmation Order”) confirming the Plan. 3 The Effective Date occurred

on May 24, 2021, at which point the Plan was substantially consummated.

        3.       The chapter 11 cases have been fully administered as of the Effective Date.

Leaving the cases open past the date hereof imposes significant costs on the Reorganized Debtors,

and any matters still requiring resolution can be administered in the Lead Case. Accordingly, the

Reorganized Debtors request entry of the Final Decree, closing each of the chapter 11 cases except

the Lead Case.

        4.       The Reorganized Debtors have discussed this request with the United States Trustee

for the Southern District of Texas (the “U.S. Trustee”), and the U.S. Trustee has no opposition to

the relief requested.

                                         Jurisdiction and Venue

        5.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b). The Reorganized Debtors




3
    Fourth Amended Joint Chapter 11 Plan of Reorganization of Seadrill Partners LLC and Its Debtor Affiliates
    Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 562] (as modified, amended, or supplemented from
    time to time, the “Plan”). Capitalized terms used but not defined herein shall have the meaning given to such
    terms in the Plan.



                                                       2
       Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 3 of 12




confirm their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court.

       6.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The bases for the relief requested herein are sections 350(a) of title 11 of the United

States Code (the “Bankruptcy Code”) and Bankruptcy Rule 3022.

                                           Background

       8.      On December 1, 2020 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code.

       9.      The Debtors are operating their businesses and managing their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On December 4,

2020, the Court entered an order [Docket No. 46] authorizing procedural consolidation and joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b) and Bankruptcy

Local Rule 1015-1.

       10.     On February 10, 2021, the U.S. Trustee appointed an official committee of

unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the “Committee”) [Docket

No. 273].

       11.     On May 14, 2021, the Court entered the Confirmation Order, approving and

confirming the Plan. On May 24, 2021, the Effective Date of the Plan occurred, at which point

the Plan was substantially consummated.

       12.     In accordance with the Plan, holders of Claims and Interests were required to file a

proof of claim to receive payment. Remaining claims that have not yet been objected to or allowed

(the “Disputed Claims”) will continue to be reconciled after the Effective Date. The Debtors may




                                                 3
        Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 4 of 12




elect to file one or more claims objections as appropriate (the “Claims Objections”) 4 and continue

to resolve any remaining cure disputes (the “Cure Disputes”).                      Pursuant to the Plan, fee

applications for retained professionals (the “Fee Applications”) must be filed no later than 45 days

after the Effective Date. Although the Reorganized Debtors do not anticipate any significant

contested matters related to these chapter 11 cases, miscellaneous motions, applications, pleadings,

objections, or other matters or proceedings may arise from time to time (together with the Cure

Disputes, Fee Applications, and Claims Objections, the “Remaining Matters”). The Remaining

Matters can be filed, administered, and adjudicated in the Lead Case.

        13.      Aside from the Remaining Matters, the Reorganized Debtors do not believe there

will be any other substantive motions, contested matters, or adversary proceedings to be resolved

in these chapter 11 cases. Therefore, the closure of the chapter 11 cases will not have any

substantive impact on any party in interest.

                                                Basis for Relief

        14.      Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.”

Bankruptcy Rule 3022, which implements section 350 of the Bankruptcy Code, further provides

that “[a]fter an estate is fully administered in a chapter 11 reorganization case, the court, on its

own motion or on motion of a party-in-interest, shall enter a final decree closing the case.”

        15.      The term “fully administered” is not defined in the Bankruptcy Code,

the Bankruptcy Rules, or the Bankruptcy Local Rules for the Southern District of Texas

(the “Bankruptcy Local Rules”).           The Advisory Committee Note to Bankruptcy Rule 3022



4
    The Reorganized Debtors reserve all rights to dispute any outstanding claims, and the failure of the Reorganized
    Debtors to object to any claim filed in these chapter 11 cases shall not cause such claim to be deemed allowed.



                                                         4
        Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 5 of 12




(the “Advisory Committee Note”), however, sets forth the following non-exclusive factors to be

considered in determining whether a case has been fully administered:

                 a.       whether the order confirming the plan has become final;

                 b.       whether deposits required by the plan have been distributed;

                 c.       whether the property proposed by the plan to be transferred
                          has been transferred;

                 d.       whether the debtor or the successor of the debtor under the
                          plan has assumed the business or the management of the
                          property dealt with by the plan;

                 e.       whether payments under the plan have commenced; and

                 f.       whether all motions, contested matters, and adversary
                          proceedings have been finally resolved.

Fed. R. Bankr. P. 3022, Advisory Comm. Note (1991). Courts look “to the advisory committee’s

notes on Bankruptcy Rule 3022 in seeking guidance as to the meaning of ‘fully administered.’”

In re JCP Props., Ltd., 540 B.R. 596, 605 (Bankr. S.D. Tex. 2015).

        16.      In addition to the factors set forth in the Advisory Committee Note, courts consider

whether the plan of reorganization has been substantially consummated. See, e.g., JCP Props.,

540 B.R. at 605 (commenting that “substantial consummation is the pivotal question here to

determine the propriety of closing the [case]”); In re Gates Cmty. Chapel of Rochester, Inc., 212

B.R. 220, 224 (Bankr. W.D.N.Y. 1997) (considering substantial consummation as a factor in

determining whether to close a case); Walnut Assocs. v. Saidel, 164 B.R. 487, 493 (E.D. Pa. 1994)

(same). 5




5
    Section 1101(2) of the Bankruptcy Code defines substantial consummation as the: “(A) transfer of all or
    substantially all of the property proposed by the plan to be transferred; (B) assumption by the debtor or by the
    successor to the debtor under the plan of the business or of the management of all or substantially all of the
    property dealt with by the plan; and (C) commencement of distribution under the plan.”



                                                         5
       Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 6 of 12




       17.     All of these factors need not be present for a court to enter a final decree. See, e.g.,

Walnut Assocs., 164 B.R. at 493. For example, pending adversary proceedings do not necessarily

preclude a court from entering a final decree. See In re JMP-Newcor Int’l, Inc., 225 B.R. 462

(Bankr. N.D. Ill. 1998) (entering a final decree when an adversary proceeding was pending and

the debtors still needed to make certain distributions); In re Valence Tech., No. 12-11580-CAG,

2014 WL 5320632, at *4 (W.D. Tex. Oct. 17, 2014) (“[I]t is well-established that ‘[t]he

continuation of an adversary proceeding . . . is insufficient by itself to keep a case from being

considered ‘fully administered.’”) (citation omitted).

       18.     Here, the foregoing factors weigh strongly in favor of closing the chapter 11 cases.

The Effective Date has occurred, on which the transactions contemplated by the Plan closed and

the Reorganized Debtors emerged from chapter 11 and assumed the business and management of

their properties. Following the Effective Date, initial distributions commenced in accordance with

the Plan. The resolution and payment of each of the Disputed Claims and Cure Disputes is

currently pending and will take place upon resolution in accordance with the Plan and Bankruptcy

Code or in the ordinary course of business.           The Reorganized Debtors will continue to

expeditiously resolve the Remaining Matters and any subsequent issues whether or not they pertain

to the Lead Case. Closing the chapter 11 cases other than the Lead Case will have no effect on the

resolution of any remaining claims or distributions, other legal entitlements under the Plan, or the

substantive rights of any party in interest. Entry of the Final Decree is primarily administrative

and will have no substantive effect. Therefore, the Plan has been both substantially consummated

within the meaning of section 1101(2) of the Bankruptcy Code and “fully administered” within

the meaning of section 350 of the Bankruptcy Code.




                                                  6
       Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 7 of 12




       19.     Moreover, “[t]he court should not keep [a] case open only because of the possibility

that the court’s jurisdiction may be invoked in the future.” Fed. R. Bankr. P. 3022, Advisory

Comm. Note (1991). The Final Decree may provide for any motions, notices, and other pleadings

relating to any of the Reorganized Debtors to be filed, administered, and adjudicated in the Lead

Case without the need to reopen the closed chapter 11 cases and for the Court to retain jurisdiction

over the Remaining Matters. Notwithstanding the entry of the Final Decree, closing the cases is

without prejudice to the rights of the parties in interest to petition the Court to reopen any of the

cases pursuant to section 350(b) of the Bankruptcy Code if necessary.

       20.     Accordingly, the Reorganized Debtors request the Court enter the Final Decree, in

accordance with section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022, closing each

of the cases except the Lead Case, but retaining jurisdiction over the Remaining Matters and any

and all matters pending in the cases.

                                    Emergency Consideration

       21.     The Reorganized Debtors request emergency consideration of this Motion. Prompt

entry of the Final Decree will allow the Reorganized Debtors to save administrative costs that

would accrue were the chapter 11 cases left open.

                                              Notice

       22.     Notice of the hearing on the relief requested in this Motion will be provided by

the Reorganized Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014

and is sufficient under the circumstances. Without limiting the foregoing, due notice will be

afforded, whether by facsimile, electronic mail, overnight courier or hand delivery, to parties-in-

interest, including: (a) the U.S. Trustee; (b) entities listed as holding the 30 largest unsecured

claims against the Debtors (on a consolidated basis); (c) the agent under the Debtors’ prepetition

term loan facility, and counsel thereto; (d) the ad hoc group of lenders under the Debtors’


                                                 7
       Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 8 of 12




prepetition term loan facility, and counsel thereto; (e) Seadrill Limited and counsel thereto; (f) the

Office of the United States Attorney for the Southern District of Texas; (g) the state attorneys

general for states in which the Debtors conduct business; (h) the Internal Revenue Service; (i) the

United States Securities and Exchange Commission; (j) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors conduct business; (k) any

party that has requested notice pursuant to Bankruptcy Rule 2002. In light of the nature of the

relief requested, no other or further notice need be given.




                                                  8
            Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 9 of 12




            The Reorganized Debtors request that the Court enter the Final Decree, granting the relief

    requested in this Motion and granting such other and further relief as is appropriate under the

    circumstances.

Houston, Texas
June 2, 2021

Respectfully Submitted,

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
J. Machir Stull (TX Bar No. 24070697)             Brian Schartz, P.C. (TX Bar No. 24099361)
Genevieve Graham (TX Bar No. 24085340)            609 Main Street
Veronica A. Polnick (TX Bar No. 24079148)         Houston, Texas 77002
1401 McKinney Street, Suite 1900                  Telephone:      (713) 836-3600
Houston, Texas 77010                              Facsimile:      (713) 836-3601
Telephone:       (713) 752-4200                   Email:          brian.schartz@kirkland.com
Facsimile:       (713) 752-4221
Email:           mcavenaugh@jw.com                -and-
                 mstull@jw.com
                 ggraham@jw.com                   Anup Sathy, P.C. (admitted pro hac vice)
                 vpolnick@jw.com                  Chad J. Husnick, P.C. (admitted pro hac vice)
                                                  300 North LaSalle Street
Co-Counsel for the Reorganized Debtors            Chicago, Illinois 60654
                                                  Telephone:       (312) 862-2000
                                                  Facsimile:       (312) 862-2200
                                                  Email:           anup.sathy@kirkland.com
                                                                   chad.husnick@kirkland.com

                                                  Co-Counsel for the Reorganized Debtors

                                                  -and-

                                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                  Justin R. Bernbrock, Esq. (admitted pro hac vice)
                                                  Robert B. McLellarn, Esq. (admitted pro hac vice)
                                                  Three First National Plaza
                                                  70 West Madison Street, 48th Floor
                                                  Chicago, IL 60602
                                                  Telephone:      (312) 499-6321
                                                  Facsimile:      (312) 499-4741
                                                  Email:          jbernbrock@sheppardmullin.com
                                                                  rmclellarn@sheppardmullin.com

                                                  -and-
Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 10 of 12



                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                              Lawrence A. Larose, Esq. (admitted pro hac vice)
                              30 Rockefeller Plaza
                              New York, New York 10122
                              Telephone:      (212) 896-0627
                              Facsimile:      (917) 438-6197
                              Email:          llarose@sheppardmullin.com

                              -and-

                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                              Jennifer L. Nassiri, Esq. (admitted pro hac vice)
                              333 South Hope Street, 43rd Floor
                              Los Angeles, California 90071
                              Telephone:      (213) 617-4106
                              Facsimile:      (213) 443-2739
                              Email:          jnassiri@sheppardmullin.com

                              Conflicts Counsel for the Reorganized Debtors
      Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 11 of 12




                                     Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Bankruptcy Local Rule 9013-1(i).

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh


                                     Certificate of Service

        I certify that on June 2, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
      Case 20-35740 Document 592 Filed in TXSB on 06/02/21 Page 12 of 12




                                    Certificate of Conference

        Prior to the filing of the Motion, counsel to the Reorganized Debtors consulted with Hector
Duran, Jr. from the Office of the United States Trustee, who indicated that the Office of the United
States Trustee had no opposition to the relief requested.

                                                       /s/ Genevieve Graham
                                                       Genevieve Graham
